Martin, J.,

delivered the opinion of the court.
The plaintiffs obtained a judgment against the defendants, upon their acceptance, and against Samuel Wright as garnishee, in whose hands a quantity of cotton was attached, as the property of the defendants. Both these parties appealed.
The attorney appointed by the court to represent the defendants, answered that he had addressed a letter to them, and they had replied that they had a good defence to make, but as no property belonging to them had been attached, they considered it unnecessary to state what it was ; th.e general issue was, nevertheless, pleaded.
explicit or responsive to the interrogatories, makeVrope'/an^ator*gin4ejn be^ taken g?fSsheeanheid defendant’s debt "Where the answers of a garnishee are not
The signature of the defendants, as acceptors, not being denied, and no defence made, judgment was correctly given against them, if they were in court, by the attachment of their property.
The second interrogatory, propounded to the garnishee, is in the following words : “ Have you received cotton or other produce from the said Dahlgreen & Co., or from any member of the firm 2 At what time 2 How much cotton or produce 2 and annex to your answer the bills of lading and invoice, or copies thereof.” The answer to this interrogatory is : “ that he has received cotton from the defendants, for account of other persons, which had been duly appropriated, according to directions received with said cotton, previous to the service of the attachment or garnishment, in this case.”
On a suggestion of the plaintiff’s counsel, that this answer was not responsive to the interrogatory, and, therefore, an admission that the garnishee has'in his hands an amount of property or money belonging to the defendants, sufficient to satisfy the plaintiffs’ demand, a rule was taken on him to show cause why, on his failure to file a more explicit answer, the interrogatories should not be taken pro confesso, and judgment given against him as garnishee.
He failed or neglected to file a further answer, or to show ° # 7 cause against the rule, and it was made absolute. •
It does not appear to us that the judge erred. The answer of the garnishee does not deny that he had received cotton or other produce from the defendants, on their account. The allegation, that he had received from them cotton “ on account of pther persons,” may be, and we suppose it to be, true; but it does not disprove that he received other produce, or even cotton, the property of the defendants.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Commercial Court be affirmed, with costs.